Citation Nr: 1537450	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	William A. Rossbach, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

A January 2007 rating decision denied service connection for paranoid schizophrenia and as a result, the RO considered the Veteran's April 2008 claim for schizoaffective disorder due to an in-service head injury as a claim to reopen the January 2007 denial.  However, upon review of the record, the Board notes that the January 2007 notification of the initial rating decision was returned to the RO as undeliverable in March 2007.  Therefore, the Board finds that the Veteran never received notification of the January 2007 denial of service connection and the November 2008 rating decision currently on appeal served as the denial of the Veteran's original claim, which was submitted in September 2006.  Therefore, the issue on appeal has been recharacterized as entitlement to service connection rather than whether new and material evidence has been received to reopen a claim.  


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran was provided a VA TBI examination in September 2010 to determine if an in-service left eye injury met the criteria for a TBI, and if so, if the Veteran had any psychiatric disability as a result of any TBI.  At the outset, the Board notes that the copy of the September 2010 VA examination report of record, in the Veteran's virtual claims file, is of poor quality and a portion of the right side of every page has been cut off, preventing a complete review of the report.  Therefore, the Board finds that efforts must be made to obtain the complete examination report from September 2010 and to associate it with the claims file should be made.  

Further, from the portion of the September 2010 VA examination report that can be reviewed, it appears the examiner came to inconsistent conclusions with regard to the Veteran's mental health symptoms.  The examiner noted that the Veteran did not suffer any residual symptoms from a left eye injury, which was determined to be a "mild TBI."  However, the examiner also noted that the Veteran had been suffering from mental health symptoms since the in-service left eye injury.  Those statements contradict each other, and therefore clarification in the form of a new VA examination is necessary.  

Finally, current outpatient treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records, not already of record, and associate them with the record.

2.  Then, schedule the Veteran for a VA TBI protocol examination by an examiner with sufficient expertise to determine whether it is at least as likely as not (50 percent or greater probability) that the in-service left eye injury resulted in a TBI.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran.

3.  After completion of the TBI examination, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any diagnosed psychiatric disability.  The examiner must review the claims file, including the previously conducted TBI examination report, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to psychiatric symptoms.  In addition, the examiner is requested to reconcile all medical opinions of record concerning the etiology of any diagnosed psychiatric disability.  The examiner should respond to the following:

(a) Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of the claim, and should provide a full multi-axial diagnosis pursuant to DSM-IV or DSM-5.

(b) If the TBI examination determined that the Veteran's in-service left eye injury resulted in a TBI, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is etiologically related to a diagnosed TBI?
 
(c) If there is no history of TBI noted, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is otherwise etiologically related to active service or any event, injury, or disease during service. 

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

